Title: To George Washington from Thomas Jefferson, 13 March 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Mar. 13. 93.

Th: Jefferson has the honor to inclose to the President draughts of the instruments which he suggested as proper to be given formally to each tribe of Indians whose circumstances may call for such a manifestation of our views with respect to them. the first is a Letter of protection of the ordinary tenor, except that it declares a protection of the lands as well as the persons & other property, & would be signed by the President under the great seal. the second contains extracts from the late law of the U.S. and contains 1. those paragraphs which would shew to the Indians that our laws will punish injuries done them as if done to ourselves. 2. those paragraphs which may answer the purpose of directing those on the spot, when any injury is committed, how & where they are to proceed. if the furnishing such papers should be approved, it will be best to have them printed, on parchment, with the seal, and put into tin cases, so as to give them marks of solemnity which may strike those to whom they are given, or to whom they shall be shewn.
